On the Merits.
The defendant has set up different reasons to obtain the dissolution of the attachments issued in the case; but the plaintiffs, now, in their turn, charge that the defendant cannot be permitted to question the validity of the merits attacked, because, since the seizure was effected, the defendant, together with the intervenors or third opponents and the seizing creditors, have agreed that the property seized would be summarily sold by the sheriff and the proceeds retained by him, until final judgment, and that the defendant shall have the right to bond said property, on furnishing satisfactory security to the plaintiffs.
This agreement, voluntarily entered .into, was evidently designed to accomplish at least some of the purposes for which the attachment was obtained and issued, namely: The seizure and sale of the property of the defendant and the subjection of its proceeds to the judgment to be reudored in the ease. By entering into it, the defendant, to all appear*287anees, lias acquiesced in tlie process against him and abdicated all rights, if any he had, to contest its propriety.
More than this, the parties litigant may be deemed as consenting to waive, all legal proceedings, otherwise necessary to realize the goods, as perishable and costly to keep and as substituting their will thereto, leaving otherwise matters and things in statu quo.
The consent was eminently conservative, one which the parties could give and did give, and one which lias operated beneficially to those concerned in the propertjc
Clearly, after entering into such an agreement, the defendant ceased to have any interest in procuring the dissolution of the attachment, for the plain reason that on the court dissolving tlio writ, the sheriff would have had no authority to release the property, as he unquestionably had a right to detain it and dispose of it, under the consent.
The dissolution could do defendant no good aud it has done him none.
The agreement was in evidence on the trial of the rule to dissolve and effectually debarred the defendant from questioning the validity of the process against him and his property.
It is, therefore, ordered and decreed that the judgment or decree appealed from he reversed, and it is now ordered and adjudged that the rule to dissolve tlio attachment heroin he discharged, at appellee’s costs in both courts.